Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Baerlocher et al (US 2003/0064793 A1) generally discloses a gaming machine with special symbols that produce progressive awards.
Regarding representative claim 8 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
4Response to Non-Final Office Actionselecting a plurality of symbols from the symbol set for the plurality of symbol positions based on one or more random numbers generated by a random number generator; determining that the plurality of symbols selected include the trigger symbol; based on determining that the trigger symbol is included, selecting based on the random number generator, a prize component weighted table that corresponds to a prize level from the plurality of prize component weighted tables; selecting a prize component symbol from the plurality of prize component symbols based on the random number generator and the prize component weighted table selected; determining whether the prize level is complete; based on a determination that the prize level is complete, providing a payout amount corresponding to the prize level; and causing a weighting selection of at least one prize component weighted table from the plurality of prize component weighted tables with an additional weighted prize table to determine which of the plurality of prize component weighted tables is selected to control a relative probability of at least one prize component weighted table selected

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715